The plaintiff in error, Walter Bowers, was convicted at the February, 1913, term of the county court of Rogers county on a charge of selling intoxicating liquors, and his punishment fixed at a fine of $250 and imprisonment for sixty days. The appeal was taken to this court on the 18th day of April, 1913, and the cause submitted in this court for final determination on the 5th day of March, 1914. No briefs have been filed on behalf of the plaintiff in error, and no appearance made for oral argument. The assistant Attorney General, on the hearing, moved for an affirmance of this cause on the ground that the appeal had been abandoned. We have examined the record and find no error. The judgment of the trial court is therefore affirmed. *Page 683